DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Quayle Action
This application is in condition for allowance except for the following formal matters: 
See objection to the Specification below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic device with five surfaces light emitting units and a passivation layer covering the light emitting units and the substrate”.
Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to disclose ALL limitations as described, in specific, the prior art fails to disclose “An electronic device, comprising: a driving circuit substrate comprising a plurality of active elements; a plurality of light emitting units disposed on the driving circuit substrate and electrically connected to the driving circuit substrate, wherein each of the plurality of light emitting units is five surfaces light emitting type; and a first passivation layer covering the plurality of light emitting units and the driving circuit substrate for protecting the plurality of light emitting units, wherein one of the plurality of active elements provides a current to a corresponding one of the plurality of light emitting units, such that lighting efficiency of the corresponding one of the plurality of light emitting units is ranged from 70% to 100%, and wherein the current comprises a plurality of pulse currents spaced apart from each other, and time widths of the plurality of pulse currents are the same”.
The dependent claims 2-10 are allowed for at least the same reason.
Maeda in US 2002/0190935 discloses an electronic device (Fig. 6) and a driving circuit substrate comprising a plurality of active elements and a plurality of light emitting units (Figs. 1-3 and par. 44, 63) and one of the active elements providing a current to a corresponding one of the plurality of light emitting units such that lighting efficiency of the corresponding one of the plurality of light emitting units is ranged from 70% to 100% (Maeda’s Fig. 5 and par. 65, 84-87), but Maeda fails to disclose each of the plurality of light emitting units is five surfaces light emitting type, a first passivation layer covering the plurality of light emitting units and the driving circuit substrate for protecting the plurality of light emitting units or the current comprises a plurality of pulse currents spaced apart from each other, and time widths of the plurality of pulse currents are the same, as described in claim 1.
Five surface light emitting devices are known as disclosed by Kim et al. in US 2019/0207062 par. 304 and Moon et al. in US 2020/0013932 Fig. 2, but neither Kim or Moon are related to the electronic device with plural active elements, the lighting efficiency ranged from 70-100%, the passivation layer or the pulsed current, as described in claim 1.
Prache et al. in US 2001/0045929 disclose an EL device where the EL elements are driven by pulse currents spaced apart from each other and with the same widths (Fig. 2 and par. 42), but Prache is directed to OLEDs and does not disclose the five surface light emitting type, the passivation layer, or the lighting efficiency necessary as described in claim 1.
Passivation of individual light emitting devices is disclosed by Choi in US 2019/0081208 par. 34, 79 and Hsieh et al. in US 2014/0048825, but neither Choi nor Hsieh disclose the passivation layer covering the plurality of light emitting units and the driving circuit substrate for protecting the plurality of light emitting units, the lighting efficiency, or the active element providing a pulsed current as described in claim 1.
Kang et al. in US 2018/0241008 disclose a display panel with a buffer layer covering the light emitting elements (Fig. 33 and par. 97) but the buffer layer is not disclosed as a passivation layer, nor does Kang disclose the layer covering the substrate, the lighting efficiency, or the active element providing a pulsed current as it described in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621